EXHIBIT 10.8
 
[f10k2010_strategic3.jpg]

 
Document Confidential
 
Todd D. Sterck
435 Arizona Street
Gooding, Id 83330
 
Gentlemen:
 
The purpose of this letter is to confirm our understanding and agreement
concerning the role of Todd D. Sterck (Todd) as President of Strategic Mining
Corporation (SMC)
 
Commencement Date
 
This Agreement shall commence on the 1St day of July, 2010 for 1 year and may be
extended, amended or revised by mutual consent as required.
 
Responsibilities
 
Todd shall have the following responsibilities as President of SMC:
● Review and coordination of all legal and accounting activities;
● Review and coordination of all regulatory activities;
● Review and coordination of all administrative activities including transfer
agency requirements;
● Review and coordination of all operational activities in all areas of SMC
operations;
● Review and coordination of all Public Relations activities including press
releases;
● Review and coordination of the corporate web site;
● Routine site visits to all SMC operational areas of interest; and
● Any other activities as may be required by the company.
 
Remuneration
 
During this initial one (1) year period, SMC shall pay Todd a salary of $5000
per month.
SMC shall pay Todd Sterck options to acquire 500,000 common shares of SMC at a
price of $.03. The expiration date of these options is 3 years of the date of
this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
[f10k2010_strategic3.jpg]
 
Confidential Information
 
During the term of this Agreement and thereafter, and except as may be required
during the course of the performance of services pursuant hereto, Todd will not
divulge or appropriate to its own use or to the use of others any secret,
confidential or proprietary information pertaining to the business of SMC or any
affiliate of SMC (including, with limitation, trade secrets of SMC or any
affiliate of SMC or any customer or supplier of SMC, business strategies or
plans, existing or contemplated products or services of SMC or any affiliate of
SMC or any customer or supplier of SMC , pricing, customer lists and marketing
methods, plans or strategies, or any other confidential information which wither
SMC or any affiliate of SMC or any customer or supplier of SMC may reasonably
have or have had the right to protect by patent, copyright or by keeping it
secret and confidential) obtained by Todd as a consequence of its affiliation,
agreements or position with SMC. For purposes of this Agreement, the term
secret, proprietary or
confidential information does not include any information that is or becomes
generally available to and known by the public (other than as a result of an
unpermitted disclosure directly or indirectly by Todd). In addition, Consultant
may disclose secret, proprietary and confidential information to the extent (i)
Consultant is legally compelled to disclose such information, provided that
Consultant shall promptly notify SMC of such request or requirement, if that
notification can be made without violating the terms of such compelled
disclosure and Consultant uses its reasonable efforts to obtain from the party
to whom disclosure is made written assurance that confidential treatment will be
accorded to such portion as is disclosed and (ii) such disclosure is required in
any legal proceeding between Consultant and SMC in order for Todd to defend of
pursue any claim in such proceeding. SMG acknowledges and agrees that the intent
of this agreement is specifically for the consideration of work by Todd on
behalf of SMC. SMC hereby acknowledges and agrees that this clause on
confidentiality shall only cover data and assets owned by and developed by SMC.
.
 
Notices
 
Wherever in this agreement it shall be required or permitted that notice be
given or served by either party to whom it is given or sent by prepaid,
registered mail, or by telegraph or telex, addressed as follows:
 
To SMC at.157 Adelaide Street West, suite 702, Toronto ONT M5H 3B8
 
To Todd at435 Arizona St. Gooding, ID 83330
 
And each such notice shall be deemed given on the date of delivery in the case
of delivery, 3 days after mailing the case of mail and 12 hours after the time
of transmission in the case of telex or telegraph. No notice may be given by
mail during a real or apprehended mail strike in Canada. This address may be
changed from time to time by either party by notice as above provided.
 
Liabilities
 
SMC covenants to exonerate Todd from all liabilities arising out of any federal,
provincial or municipal statutes, by-laws or regulations that may apply to Todd,
and all litigation, suits or damages awarded through all or any court decisions
made against SMC for which a claim might otherwise be made against Todd.
 
Applicable Law
 
The Agreement shall be governed by and construed in accordance with the laws of
the State of Wyoming in force therein.
 
Entire Agreement and Waiver
 
This agreement constitutes all of the agreements between Todd and SMC pertaining
to the subject-matter of it and supersedes all prior agreements, undertakings,
negotiations and discussions, whether oral or written, of the parties to it and
there are no warranties, representations or other agreements between the parties
to it in connection with the subject-matter of it except as specifically set
forth or referred to in this agreement. No supplement, modification. Waiver or
termination of this agreement shall be binding unless executed in writing by the
party hereto to be bound thereby.
 
No waiver of any other provisions of this agreement shall be deemed or shall
constitute a waiver of any other provisions (whether or not similar) nor shall
the waiver constitute a continuing waiver unless otherwise expressly provided.
 
 
 
 

--------------------------------------------------------------------------------

 
 
[f10k2010_strategic3.jpg]
 
IN WITNESS THEREOF, the parties have executed this agreement on the day and year
first written above.
 
SIGNED, SEALED AND DELIVERED
 
 

     
Strategic Mining  Corporation
        Per: [f10k2010_strategic4.jpg]  By: [f10k2010_strategic5.jpg]   Todd D.
Sterck  
Ian Lambert
Director/Secretary

 